Botein, P. J. (dissenting).
I agree with the holding in the majority opinion that defendant has not presented a triable *404issue in substantiation of its defense that the loss was caused by the infidelity of Bud Norton Associates, Inc., plaintiff’s processor. “Infidelity”, in the sense the word is used in the policy, connotes a breach of the faithful conduct owed by Norton to plaintiff. To accomplish the act of infidelity under the policy, as asserted by defendant, Norton would have had to perpetrate the theft without the knowledge and compliance of plaintiff. This would have been as inexplicable as a theft by a stranger, in view of the fact that the art work was virtually worthless in any hands — including Norton’s — other than those of plaintiff. And certainly it could reasonably be inferred that anyone taking the pains to plan and consummate such an elaborate week-end removal of 2,100 art boards would know that they were valueless. Without a scintilla of other evidence, the mysterious circumstances investing the disappearance of the art work cannot possibly support an inference that it was removed by Norton without the knowledge of plaintiff.
Conversely, the utter lack of any sensible, reasonable purpose in Norton or a stranger stealing the art work does not operate to exculpate plaintiff, the only party that could profit by the loss. In view of the disadvantage that the insurance company labors under to establish such a defense upon papers alone, the issues should be thoroughly ventilated upon trial. Weak as this defense may appear at this stage of the litigation, it cannot be held as a matter of law that a jury may not draw the inference of plaintiff’s, involvement from the circumstances surrounding the removal of the property.
I would reverse and deny plaintiff’s motion for summary judgment.